                  Case
                   Case1:17-cv-03144-AJN-SN
                        1:17-cv-03144-AJN-SN Document
                                              Document262
                                                       3 Filed
                                                          Filed04/28/17
                                                                05/28/19 Page
                                                                          Page11ofof11
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   United States District Court for the Southern District of New York
DOCKET NO.                      DATE FILED                            500 Pearl Street
        17 Civ. 3144                      4/28/2017                   New York, NY 10007
PLAINTIFF                                                                         DEFENDANT




       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 Vau 1-250-526                  Tom Brady in the Hamptons with the Boston Celtics                              Justin Goldman

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G
            ✔ Order        G Judgment                                     G Yes        G
                                                                                       ✔ No                                           5/28/2019

CLERK                                                        (BY) DEPUTY CLERK                                              DATE

 Ruby J. Krajick                                               s. K. Verneus                                                          5/28/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                               Reset
